 In the Matter of CAPITAL BROADCASTING- COMPANY, INC.,andINTER-NATIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCAL 443,AFFILIATED WITH THE A. F. L.Case No. C-1669.-Decided March 8, 19/1Jurisdiction:radio broadcasting industry.Unfair Labor PracticesInterference,Restraint, and Coercion:questioning concerning union member-ship ; transfer following presentation of union contract of certain dutiesperformed by union employees with respect to which union was seeking to bar-gain ; promulgation of restrictive rules which are applicable solely to unionmembers.Discrimination:discharge of wife of union member immediately followingpresentation of union contract coupled with suggestion that her husbandmight be replaced; discharges for refusals to sign certain pay slips at atime when the union was negotiating for a contract and respondent knew thatthe union had advised its members not to sign these pay slips; dischargeof union leader for misconduct without permitting an explanation.Collective Bargaining:majority established by membership in union-failuretonegotiate in good faith; by meeting with but not agreeing to theproposals of the union and failing to advance counterproposals ; by changingduties of and imposing restrictive rules on union members; by discriminatorydischarges of all union members ; by withdrawal from union meetingsfollowing discharge of union members.Remedial Orders:alldischarged employees ordered reinstated; three dis-charged employees to receive back pay from date of discharge to date ofissuance of Intermediate Report and from date of order to date of offerof reinstatement ; back pay from date of discharge to date of offer ofreinstatement when employee refused offer of reinstatement in protest againstemployer's unfair labor practices.Unit Appropriatefor CollectiveBargaining:all radio engineers.Mr. C. Paul Barker,for the Board.Hill and Hill,byMr.William Inge Hill,ofMontgomery, Ala.,for the respondent.Mr. 0. A. Walker,of Shreveport, La.,Mr. James R. May,ofMontgomery, Ala., andMr. Lawson Wimberly,ofWashington, D. C.,for the Union.Mr. Louis S. Penfield,of counsel to the Board.30 N. L. R. B., Na. 25.146 CAPITAL BROADCASTING COMPANY, INC.147DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of ElectricalWorkers, Local 443, affiliated with theA. F. of L.,' herein called the Union, the National Labor RelationsBoard, herein called the. Board, by the .Regional Director for theFifteenth Region (New Orleans, Louisiana), issued a complaint datedMay 9, 1940, against Capital Broadcasting Company, Inc., Mont-gomery, Alabama, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac.tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein, called the Act.Copies of the complaint,accompanied , by notices of hearing, were duly served upon therespondent and upon the Union.With respect to the unfair labor practices the complaint alleged,in substance, that the respondent (1) on or about December 4, 11, 30,1939, and on or about January 8, 1940, and at all times thereafter,refused to bargain collectively with the Union as the exclusive rep-resentative of all the engineers and electricians employed by it al-though the Union then represented a majority of such employeesfor collective bargaining and said employees constituted an appro-priate bargaining unit; (2) on or about December 6, 1939, dischargedor laid off and thereafter refused to reinstate Mrs. Harold Peckbecause her husband, Harold Peck, was a member of and active onbehalf of. the Union; (3)', during the "period between December 30,1939, and January 7, 1940, discharged or laid off and thereafterrefused to reinstate H. R. Johnson, Harold Peck, and John AlbertThompson because of their membership in or activities on behalfof the Union; (4) between December 3, 1939, and January 8, 1940,and thereafter, questioned its employees,about their union affiliation,denied them privileges ' enjoyed prior to, ' and harrassed and em-barrassed them because of such affiliation, warned them to drop outof the, Union, and by other acts; and conduct attempted to and didinterfere with, restrain, and coerce its employees in their right to berepresented by a labor-organization,; (5) by the foregoing and otheracts and conduct interfered with, restrained,, and coerced its em.ployees in the ,exercise of rights guaranteed by Section 7 of the Act.'Incorrectly designated in some of the formal papers as "International Brotherhood ofElectricalworkers,affiliated with the A. F. L "440135-42-Vol30-=11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 31, 1940, the respondent filed an answer denying generallythe allegations of unfair labor practices contained in the complaint.Pursuant to notice, a hearing was held in Montgomery, Alabama,on June 3, 4, 5, and 6, 1940, before W. P. Webb, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel and participated in the hearing.The Unionappeared' by its' representatives.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties. - During the courseof the hearing the Trial Examiner made various rulings on motionsand on objections to the admission of- evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju=dicial errors were committed.The rulings are hereby affirmed.On September 12, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, inwhich he found that the respondent had not engaged in unfair laborpractices within the meaning of Section 8 (1),' (3), and (5) andSection 2 (6) and (7) of the Act, and recommended that the com-plaint against the respondent be dismissed in its entirety.On Sep-tember 28, 1940, the Union filed exceptions to the Intermediate Reportand to-the record.On October 11, 1940, the Union requested- oralargument before the Board and submitted to the Board a brief insupport of its exceptions.'On November 18, 1940, pursuant to notice,- a hearing for,the -pur-pose of oral argument was held before the Board in Washington,D. ' C.The respondent and the Union were represented. bycounsel, presented oral argument, and otherwise participated in thehearing.The Board has considered the exceptions 'and brief filedby the Union and in so far as the exceptions are consistent with thefindings of fact, conclusions of law, and order set forth below, herebysustains them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THERESPONDENTCapitalBroadcasting Company, Inc., an Alabama corporation,owns and operates a radio station located in Montgomery, Alabama,known by the call letters WCOV. It is duly licensed by the Fed=eral Communications Commission to operate its radio transmittingapparatus on a frequency of 1210 kilocycles with a power of 100watts for the purpose of broadcasting daily radio programs. - .Programs broadcast from WCOV are consistently received withina radius of from'18 to 25 miles of Montgomery within the State ofAlabama, but in some instances test and regular programs are heard CAPITAL BROADCASTING COMPANY,, INC.149in States other than Alabama.WCOV is not a part of any chainof radio stations broadcasting on a national hook-up but on occasionit broadcasts play-by-play descriptions of football and baseball gamesand other programs originating in States other than Alabama andsent to WCOV by direct wire.Five times daily for 10-minute periodsWCOV broadcasts world-wide news furnished it directly from Trans-radio News Service, New York City.A substantial part of its pro-grams consist of playing records rented from a Hollywood, California,company and shipped back and forth by express between WCOVand the Hollywood company. Two times a day it broadcasts NewYork Stock Exchange reports furnished by direct wire from NewYork.During the baseball season it regularly broadcasts baseballscores, supplied by direct wire through Western Union, of gamesplayed in various States of the United States.All the broadcastingequipment used by WCOV was purchased and shipped to it fromthe Collins Radio Company, Cedar Rapids, Iowa.In addition to issuing to WCOV the above-mentioned liscense tobroadcast, the Federal Communications Commission licenses WCOV'sradio engineers, approves the equipment it uses, conducts regulartests to check its frequency, and requires that it regularly submitfinancial and other reports, and, within certain limits, controls ma-terial permitted in its broadcast programs.Approximately 10 per-sons are employed in connection with the operation of WCOV.IS.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local 4,43. is alabor organization affiliated with the American Federation of Labor.It admits to membership, among others, all licensed radio engineersemployed by the respondent.III. THE UNFAIR LABOR PRACTICESA. ChronologyIn the fall of 1939 the Union commenced to organize the radioengineers employed at radio stations WCOV and WSFA in Mont-gomery, Alabama.By approximately the middle of November 1939the Union had enrolled as members John Albert Thompson, H. R.Johnson, and Harold Peck, the only persons then employed as radioengineers at stationWCOV, and all such engineers employed atWSF—A. At WCOV these radio engineers were employed to op-erate, test, and maintain the electrical equipment -used to broadcastradio programs.In December 1939 their' duties included-operation,,maintenance, and repair of electrical equipment at the so-called trans-mitter house from which the broadcast programs are put on the air,. 150DECISIONSOF NATIONAL LABORRELATIONS BOARDmaintenance and repair of electrical equipment in a studio situatedabout 4 miles from the transmitter house from which a majority ofsuch programs originate and are relayed to the transmitter house,and making so-called "remote pick-ups," an operationwhichconsistsof setting up the electrical apparatus used to relay to the transmitterhouse programs originating at points outside the studio.For theseservices Thompson,the chief engineer,received$150 per month andJohnson and Peck received$18.50 and $15 per Week, respectively.On December 4, 1939, the Union presented to G. W. Covington,president of the respondent,a proposed closed-shop contract cov-,ering the wages, hours,and other conditions of employment of theabove-mentioned radio engineers.2The proposed contract proscribedlock-outs or work stoppages over matters relating to the agreement,and providedinter a'liafor arbitration of disputes,a 9-hour day withall time in excess'thcreof compensated at overtime rates, a basic 40-hour week,a minimum weekly rate of $53.33 for the chief engineer,and $40 for the assistant engineers With overtime hourly rates of$2 and $1.50, respectively,and for time and a half for any engineeron duty who is' required to copy news sent over radio telegraph. Inaddition to provisions for vacations with pay and compensation forinjuries incurred by employees while on duty,the' proposed agree-ment further provided that the respondent would pass no rule con-flicting with the terms of the contract or restricting the personalliberties of the engineers;that the respondent,except in cases ofdismissal for moral turpitude or wilful neglect of duty, would dis-miss no engineer without giving 2 weeks'notice with pay; and thatthe respondent would furnish transportation to any engineer re-quired to make a remote pick-up, the time of the engineer makingsuch pick-up to be computed from his departure from the studiountil.his return.With the presentation of this contract on December 4 the respond-ent for the first time was apprised that its engineers were membersof the Union.While the terms of the contract were not discussed atthe December 4 meeting,the Union at that time informed Covingtonthat an identical contract had been presented to WSFA and proposedthat both contracts be discussed at a later date at a joint meetingwith officials of both stations.2The agreement uses the term "technicians"to describe the persons covered thereby anddefines a technician as "any person employedfor the operationand/or maintenance and/orconstruction and/or repair of any transmitting and/or receivingequipment . . .as usedin radio broadcasting." It was brought out at theheal mg thatthe only persons employedat WCOV eligible for membership in theUnion and purported to be covered bythis contractwere the threeradio engineers above describedWe shall construethe term techniciansas used in the proposed contract to be limited to such radio engineers alone and not toinclude announcers, Transradio Press operators,and otherswhose dutiesmay include, inpart, the operation of some transmitting or receiving equipment CAPITAL BROADCASTING COMPANY, INC. .151-On December 4, following the presentation of the aforesaid con-tract,Covington visited the transmitter house, and engaged in aconversation with Johnson, the radio engineer then on duty. John-son testified that Covington asked him if he had joined the Unionand that when Johnson replied that he "didn't know," Covingtonstated that Johnson "certainly should be able to know whether . . .[he] belonged to the union or not." Johnson then told Covingtonthat he "had reason to believe that his application; had been accepted"and Covington commented that if Johnson "had not joined it hewould advise . . . [him] to give it a lot of consideration," and thenreminded him who had "been signing . . . [his] checks for the lastyear."Covington then asked if Johnson had the interests of thestation at heart and when Johnson replied in the affirmative, com-mented that it was "quite evident where . . . [his] interest is" if he,joined a union.The conversation was thereupon concluded andCovington left the transmitter house.Covington admitted askingJohnson if he had joined the Union and that Johnson had first re-plied that he "didn't know," and later explained that "he had hisapplication in."Covington denied any further discussion with,Johnson "with reference to his union affiliation" or that he "threat-ened" Johnson because of such affiliation.The Trial Examinercredited Covington's testimony and found that Covington did noth-ing more than question Johnson about his union membership.Weare unable to agree with the Trial Examiner and we do not believethat Covington concluded the conversation upon hearing that John-son had joined the Union.Covington had not questioned the Union'smajority status earlier in the day and he offered no explanation forquestioning Johnson thereafter.3Moreover, Covington, while deny-,ing categorically that he threatened Johnson, did not specificallydeny the accuracy of Johnson's version of the conversation.We be-lieve, furthermore, that Johnson's testimony with respect to the entireconversation is consistent with that part of the conversation admittedby Covington. In the light of all the testimony we find thatCovington made the statements attributed to him by Johnson.During the same day, December 4, following the presentation ofthe proposed contract, Covington informed Lucille Peck, the wife ofHarold Peck, the engineer, that her services would not be requiredafter December 9.On December 6 he paid her through the 9th andtold her that she need not return thereafter.Mrs. Peck had been'Questioning individual employees regarding their union affiliations has been held initself to be a violation of Section 8 (1) of the ActSeeMatter of Greensboro LumberCompanyandLumber and Sawmill Workers Local Union No.2688, 1 N.L R. B. 629;Trenton Garment CompanyandInternational Ladies Garment Workers Union,4 N. L. R. B.1186;Matter of William Randolph Hearst, Hearst Corporation, American NewspapersInc. and King Features Syndicate,Inc.andAmerican Newspaper Guild, Seattle Chapter,2 N. L. R. B. 530,enf'd as modN.L. R. B. v. Hearst et at,102 F.(2d) 658(C. C. A. 9). 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed since September 1939 to answer the telephones and per-form stenographic and clerical work at the respondent's studio andoffices.For such services she received a salary of $10 a week.Therespondent contends that it discharged Mrs. Peck to effect a reduc-tion in its, operating expenses.There is abundant evidence that forsome time prior to December 4 the respondent's business had notbeen profitable.Covington testified that in August 1939 a diminish-ing income and pressure from creditors had made apparent to himthe necessity for reducing operating expenses, and that thereafterhe considered, and in some instances adopted, measures directedtoward this end.4On December ,1 he effected a reduction in, rent byplacing the program and commercial departments, which formerlyhad occupied two rooms, in a single office.This change, according toCovington, resulted in more persons becoming available to answertelephones thereby eliminating, in part, Mrs. Peck's chief functionand enabling him further to reduce expenses by " dispensing withher services.As heretofore pointed out, Mrs. Peck performed dutiesin addition to answering the telephone and she testified, withoutcontradiction, that for some time preceding her lay-off, Covingtonand other officials had been instructing her in new duties which wereto arise as a consequence of this rearrangement of the office, and thaton the day preceding her discharge Covington had been workingwith her at rearranging certain files and had told her to arrangethem in the "way it would be most convenient to . . . [her]."Mrs.Peck further testified without contradiction that about 2 weeks beforeher discharge, in contemplation of opening charge accounts, she hadreceived assurances from both Mrs. E. B. Robinson, the secretary andpart owner of the, respondent, and R. B. Raney, the commercial.manager, that her "job was safe."Although Covington did not regularly dictate to Mrs. Peck, hecalled her to his office on the day of her discharge and dictated, toher certain letters addressed to four previous applicants for posi-tions as radio engineer with the respondent, in which he requestedthat such applicants advise him if they were still interested in jobswith the respondent.Covington made no explanation why theseletters were dictated to Mrs. Peck rather than to Mrs. Robinson, whoregularly took his dictation.In connection with these letters he tes-4 In August 1939 Covington reduced the cost of news furnished by Transradio PressInthe ensuingmonths salariesof certain department heads were reducedand certain per-sonnel changes were made, including the discharge of one announcer and two office em-ployees.In September the economieseffected by these changes were in part offset, however,by hiringMrs Peck inthe officeand HaroldPeck as engineer.On December 1, in anetlort to improve the qualityof the announcingstaff Covington dischargedtwo announcersand hired twomore highlypaid announcers.One of these was subsequentlydischargedin January 1940 and not replaced. In January Covington further reducedthe cost forthe rental of records used In broadcastsby subscribingto a less extensive service. CAPITAL BROADCASTING COMPANY, ZINC. -153tified that the terms of the contract presented that day "would havebeen utterly impossible for the Capital Broadcasting, Company tocomply- with," and that the Union, intimated that failure to signsuch .contract might result in a walk-out of the radio engineers.Ac-cordingly, he feared that a strike might cause the station to go offthe air if replacements were not available, and thus be subject tothe loss of its Federal Communications Commission license. - "So inself-defense" he testified, he felt he "had better go and write someengineers who had formerly. applied to . . . [him] for posi-tions."-Shortly after December 4 Covington transferred remote pick-upwork from the engineers to the station announcers, and at the sametithe denied to the engineers further use of an automobile theretoforeused by them.. As above-mentioned, making remote pick-ups wasup to this time one of the regular duties of the engineers and theproposed contract specified that they should do this work and pro-vided for minimum hours with time and a half for overtime. Theautomobile, used chiefly to facilitate making remote pick-ups, wasowned by Covington but for a considerable period it had been placedin the custody of Thompson and was regularly used by him and theother engineers.Covington at no time consulted with the Unionor with any of the engineers concerning the transfer of this work.He testified that making remote pick-ups is a non-technical job, thatthe transfer of such work to the announcers effected- a reduction inthe work of the engineers without a reduction in their pay, andthat the use of the automobile was naturally transferred to the em-ployees thereafter making the remote pick-ups.One or 2 days after December 4, Covington issued instructions for-bidding the engineers to use the telephones at the transmitter houseexcept to call the studio, and forbidding visitors at the transmitterhouse without a permit signed by him. The transmitter house isout of town,and somewhat inaccessible and the hours worked thereby the engineers are irregular.Prior to this time it had beencustomary, and a matter of great convenience, for the engineers touse the telephone there located to call taxis and communicate withtheir homes.There is no showing that employees at the studiowere similarly restricted in their use of the telephone or that theadoption of such a policy at the transmitter house effected an econ-omy in operation.Visitors,although never permitted to passbeyond a certain rail, formerly had been permitted admission toother parts of the transmitter house without a special permit.55The Trial Examiner found that a similar rule was in effect with regard to visitors inother radio stations.The record shows that WSFA, the only other radio station referredto,had a rule prohibiting ordinary visitors but that engineers from other stations werepermitted to visit the transmitter house at any time. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first joint meeting for collective bargaining was held on Decem-ber 11,at the WSFA office. It was attended by Covington,representingWCOV,Howard Pill, representingWSFA, and Shelkofskyand Dun-can, engineers at WSFA, Thompson, the chief engineer at,WCOV,and James R. May, the international representative,all representingthe Union.Most of the time at the meeting was taken up "by'argu-ment from the two stations as to whether or not they would sign anagreement with the Brotherhood."On December 12 the same_partiesagain met and Covington and Pill requested that further meetings bepostponed until after the Christmas holiday rush season.The unionrepresentatives proposed that if Covington acid Pill would agree thatthe provisions of. any contract later signed should be retroactive toDecember 4, it would have no objection to delaying further negotia-tions.The parties reached no agreement on this point,but the Unionconsented to postpone the meeting as requested when it was agreedthat Covington would increase the weekly wages of both Peck andJohnson immediately and that both employers would later meet withthe Union continuously until"the agreement was signed,or settlementmade by the parties."On December 23 for the first time the respondent requested eachsalaried employee to sigh a so-called"pay slip" before obtaining hisweekly salary check.These pay slips were to be signed in two places.The first signature acknowledged receipt of the amount due for aparticular week and the second that this amount was "in full paymentof all wages to date." Concerning these pay slips Covington testifiedthat following a visit by a representative of the Wage and Hour Divi-sion of the Department of Labor the preceding week, he had madeinquiries but had been unable to ascertain with certainty, whetheremployees at WCOV were subject to,the Wage and Hour provisionsof the Fair Labor Standards Act,s herein called the Wage and HourLaw, but he had been advised that until the question could be definitelydeterminedhe should keepaccurateemploymentrecords- for all em-ployees.Pursuant to this advice and without directly consultingrepresentatives of the Wage and Hour Division concerning their re-quirements for compliance or conferring with the Union regarding itsposition, he prepared and presented these pay slips.Prior to receiving their December 23 pay checks, all the salariedemployees,except Johnson,signed both portions of these pay slips asrequested.Thompson, who was paid on a monthly basis and conse-quently received no check on December 23, advised Johnson to sign onlythe first portion of the pay slip acknowledging receipt of the amountdue for that particular week. Johnson followed this advice. -At a unionmeeting held sometime between -December 23 and 30, 1940,the Union52 Stat. 1060,53 Stat. 1266. CAPITAL BROADCASTING COMPANY, INC.155decided - that signing the second part acknowledging the amount ' re-ceived as in full payment of all wages might have an adverse effecton any claims for overtime which might arise if the respondent shouldbe found subject to the Wage and Hour Law, or if a collective contractent and the Union. Thompson, Peck, and Johnson were all present atthis meeting and were advised not to sign the second part of the payslip when next requested by the respondent.On December 30 the respondent discharged H. R. Johnson. ' John-son had been employed as a radio engineer by the respondent sinceDecember 15, 1938.Johnson called' at the respondent's business officeon that date to get his weekly salary check. Covington presentedhim with a pay slip of the type above described which Johnsonrefused to sign telling Covington that he had been advised not todo so.Covington told him that it was "a rule of the company" thatall' eihployees sign these pay slips.Johnson then requested per-mission to 'consult Thompson.Covington replied that if Johnson"was going to have to consult Thompson every time . . . [he] didanything around the station . . '. [he] had better work for Thomp-son," and if he "couldn't abide by the rules, why we [the respondent]couldn't use him any more." Johnson thereupon left and his salarycheck was later mailed to him. Johnson at no time made a specificclaim for overtime wages due or that the amount set forth on theslipwas not the amount due for that week.He testified that hefeared that signing might adversely effect any claim which mightarise and upon advice of the Union he had determined not to signthe second portion of the pay slip.The Trial Examiner found thatCovington was not aware that Johnson was acting on the advice ofthe Union.We do not agree with this finding.The record is clearthat Johnson told Covington he had been advised not to sign thepay slips and requested permission to consult Thompson before hisfinal refusal.Since Thompson had represented the Union at the-December 4, 11, and 12 collective bargaining meetings and since thequestion of whether the provisions of the proposed contract wouldbe retroactive was still pending as a subject of collective bargainingit is clear that Covington understood that Johnson was acting on theadvice of the Union and sought to consult Thompson in his capacityas union representative. It is clear, further, that Covington wasaware that the question presented by the pay slips presented an issuethat was the subject of collective bargaining.We find that Cov-ington had knowledge that Johnson's refusal was based upon advicefrom the Union.On January 3 another joint meeting for collective bargainingwas held at Pill's office and attended by the same parties.The unionrepresentatives first sought to discuss the pay slip`s and the reinstate- 156DECISIONS OF- NATIONAL LABOR RELATIONS BOARDment of Johnson.Covington stated that since these quest.ions,didnot concern WSFA they should be discussed at a separate meetingin his office.Such meeting was arranged for that afternoon.Maytestified,, without contradiction, that the remainder of the morningmeeting was "more or less of a repetition of the conferences held priorto that time," that both Covington-and Pill repeated that-they hadnot "made up .[their] mind whether to sign an agreement or not;"and that the Union was unable to get "either party to agree to any-thing or enter into a discussion on any point."The,union representa-tives requested that the stations submit counterproposals but ' nonewere forthcoming and the meeting adjourned.,Three days later,, on January 6, 1940, the respondent dischargedHarold Peck.Peck had been employed,as a radio engineer by therespondent since September 24, 1939.On the afternoon , of Jan,nary 3, 1940, Peck, who had not yet received his December 30 salarycheck, accompanied May and Shelkofsky when they went to Coving-ton's -office for the conference concerning the pay slips and thereinstatement of Johnson.Upon arriving at the 'office Peck re-quested his check but Covington demanded that-he first sign a payslip.Peck expressed willingness to sign the first part of the slipbut refused to sign the second part,. , All the parties discussed thedischarge of Johnson, Covington explaining that it had been causedby Johnson's failure to comply with the rules and sign. a pay slip.May and Shelkofsky testified that they then informed Covingtonthat the Union had advised its members not to sign the second partof these pay slips because signature might adversely affect possibleclaims for overtime under the Wage and Hour Law, and becausethe Union believed that this rule "had been put into effect becauseof our [the Union's] having mentioned retroactive pay in confer-ences previously."Covington denied that he was so informed by theunion representatives and the Trial Examiner credited his, testimony.We do not agree with the Trial Examiner. This conference be-tween Covington and the two,union representatives was arranged forthe, express purpose of discussing the pay slips and the reinstate-ment of Johnson, whom Covington had admittedly discharged .forrefusing to, sign a. pay, slip, and the refusal by Peck presented anidentical issue.Under the circumstances it seems clear that Coving-ton,who, as we have found above, already knew that 'Johnson'srefusalwas based on advice of the, Union, must have been fullyaware that Peck had been smiilarly advised, and, as the - union rep-resentatives testified,must further have been informed as to thereasons for the Union's position.We find that at the time of, Peck'sdischarge Covington had full knowledge that, Peck's refusal to signthe pay slips was based on the -advice of the Union and that he wasfully apprised of the reasons for the position taken by the Union: CAPITAL BROADCASTING COMPANY, INC. ^157At the conclusion of the discussion Covington still insisted thatPeck sign the second part of the slip and upon Peck's refusal toldhim "if he couldn't comply with a rule of the company, why wewouldn't need him anymore."The conference was then concludedand Peck's check was later mailed to him with a letter stating, thatbecause of his failure to comply with the rules his services wouldnot be required after January 6.by, the same parties as before, and by O. A. Walker, internationalrepresentative of the Union.Walker testified, without contradic-tion, that as each paragraph was. read he "would endeavor to getboth of the employers to state whether that particular part of theagreement was acceptable or not, and Mr. Pill occasionally wouldagree that there was not anything wrong with it," but Covington,though not setting forth objections to any particular part or makingany counterproposals, informed him "that he was not agreeing toanything."We find that this meeting progressed substantially asdescribed by Walker.On January 7, 1940, the respondent discharged John Albert Thomp-son, the last union member in its employ.Thompson had beenemployed as chief radio engineer since the station first opened inDecember 1938 and was regarded by the respondent as a competentengineer.Thompson was active in the Union and had representedthe engineers at all the conferences held with Covington.For some months prior to January 7 the respondent had in itsemploy one Sidney Ducote, a Transradio Press machine operator.Ducote was a licensed radio engineer, but his duties at that timeconsisted in receiving news reports transmitted in code by TransradioPress from New York and transcribing such reports for broadcastfrom WCOV. He was not engaged in engineering work at the timeand therefore was not eligible to union membership.When Peck'sdischarge became effective on January 6, Covington was left with butone regular radio engineer.He thereupon moved the TransradioPress machine to the transmitter house and directed that Thompsonand-Ducote share the engineering-work, and that Ducote, in additionto assuming new engineering duties, continue to operate the Trans-radio Press machine.On Saturday and Sunday, January 6 and 7,Ducote was assigned to put the station on the air and to continue onduty thereafter until 2 o'clock in the afternoon when Thompson wasto relieve him.Because Ducote was unfamiliar with the apparatusat the transmitter house Thompson feared that he might have diffi-culty in putting the station on the air for the first time.. On Satur-day morning Thompson voluntarily went to the transmitter house toassist him.Although Thompson was still the chief engineer Ducoteobjected to his presence and indicated that Covington had placed him 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDin charge of the transmitter.After some argument Thompson putthe station on the air and then left.Upon reporting for his regu-lar shift at 2 p. in. Thompson discovered that the station was thenoperating in excess of the 100 watts permitted by its license and .hatDucote had not Made proper entries in the "log books" which theFederal Communications Commissions requires all radio stations tokeep.Thompson called these matters to the attention of Ducotewhose answer was "'a surly statement that it didn't make any differ-ence."Thompson then ordered him to make the corrections in thelog books.Ducote refused and after some argument left the trans-mitter house without transcribing the regular news report, whichresulted in one of the respondent's regular news broadcasts beingomitted that day.Ducote did not testify at the hearing but Coving-ton testified that Ducote explained to him that Thompson had pre-vented him from taking the news report.Thompson admitted havinghad an argument with Ducote but denied that he was responsiblefor Ducote's failure to take the transradio press reports.On Sunday morning, January 7, Ducote was unable' to get thestation on the air as scheduled at 6: 30 a. in.At 8 o'clock Covingtonsummoned Thompson from his home in order to put the transmitterin operation.Thompson questioned Ducote as to the difficulty andaccording to Thompson, whose testimony was undenied, Ducote re-sponded in a surly and evasive manner.Thompson discovered thatthe oscillator was not working properly and was soon successful incorrecting the trouble and putting the station on the air.Thompsonfurther testified that Ducote intimated that on the preceding night'Thompson had fixed the transmitter so that it would not work.Thompson, ired by this accusation, admittedly lost his temper andengaged in a violent argument with Ducote, during the course ofwhich he threatened and cursed him.Thompson then left the trans-,mitter house.After hearing an account of the dispute from Ducote,Covington requested that Thompson come to the office to give hisversion of the altercation.When Thompson arrived about 3 :30 thatafternood he found Raney, the commercial manager, also in the office.Before any discussion regarding the incident at the transmitter housecould take place, Thompson stated that if Raney was to be a witnessto the conversation he also wished to call a witness.Covington re-plied that it would not be necessary and asked Thompson to "give meyour keys, I don't need you anymore."On January 9 Thompson, May, Walker, and a Board representa-tive visited Covington's office to seek reinstatement of the dischargedengineers.Covington explained to them that business conditionsdid riot warrant the reinstatement of Johnson and Peck and that hewas planning to effect a reduction in operating expenses by replacing CAPITAL BROADCASTING,COMPANY, INC.159them with an engineer who could,perform engineering duties andalso transcribe Transradio Press reports,a task which neither Pecknor Johnson could perform.He did, however,offer to reinstateThompson if he would "behave himself and comply with our rulesand quit wanting to fight."The Union would not agree to the rein-statement of Thompson unless Johnson and Peck were also reinstated.Covington'sposition remained unchanged and the matter was there-after dropped.On January 12 the joint meetings for collective bargaining wereagain resumed at Pill's office.Further discussion of the agreementwas continued at this time but without result.At this time the re-spondent no longer had union members in its employ and Coving-ton asked if he need continue attending these meetings.There issome dispute as to the answer given him.Covington testified thatWalker informed him that he need no longer attend further con-ferences since he no longer employed union members,and Pill, ineffect, confirmed this testimony.Walker testified,however, and Mayconfirmed him, that he told Covington that he "could satisfy himselfabout continuing to meet with us."Walker further testified thatthe Union would meet with him at any time but insisted that firstthey "should go into a consideration and discussion of the reemploy-ment of the men whom he had discharged."The Trial Examiner credited the testimony of Covington and,Pillin thisregard..We do not agree with his conclusion.,We do notbelieve that the Union,while asserting that its members had beendiscriminatorily discharged,would have been willing to abandon fur-ther negotiations with the respondent merely because the respondent.no longer employed union members. It is more reasonable to assumethat the Union would, as May and Walker testified,insist that thereemployment of these discharged employees first be considered before!negotiating-further for a contract.We believe,and find, that Cov-ington abandoned negotiations on January 12, 1940, because of hisunwillingness to discuss further the'reinstatement of the dischargedradio engineers as requested by the Union.B. The appropriate unit and proof of majorityThe complaint alleges and the Trial Examiner found that the"engineers and electricians employed by the respondent constitute aunit appropriate for the purposes of collective bargaining."Therecord 'does not disclose any persons designated "electricians" em-ployed by the respondent but the afore-mentioned radio engineersengage- in electrical work which requires special skill and trainingand a license from the Federal Communications Commission.The 160DECISIONSOF NATIONAL LABORRELATIONS BOARDrespondent does not allege that a unit composed of its radio engineersis inappropriate.We find that all radio engineers employed by the respondent atradio stationWCOV, Montgomery, Alabama, at all times materialherein constituted and that they now constitute a unit appropriatefor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment,and that said unit insures to employees of the respondent the fullbenefit of their right to self-organization and to collective baigain-ing and otherwise effectuates the policies of the Act.Early in November 1939 all three radio engineers employed bythe respondent filed application blanks for membership in the Unionand on November 18, 1939, they became members.The Trial Exam-iner found that "from November 18, 1939, until January 5, 1940,the Union was the duly designated representative of the employeesin the unit" found by him to be appropriate. The record showsthat by January 6, 1940, two of these three radio engineers had been'discharged and_ that on January 7, 1940, the third was discharged.Since we hereinafter find that such employees -were discharged be-cause of the respondent's unfair labor practices they retain theirstatus as employees within the meaning of Section 2 (3) of the Actafter the dates of their respective discharges.?We find that on November 18, 1940, and at all times thereafter,theUnion was the duly designated bargaining representative of amajority of the respondent's employees in the unit found to be ap-propriate.Pursuant to Section 9 (a) of the Act, the Union was atall times after November 18, 1939, the exclusive representative ofall employees in the appropriate bargaining unit for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and 'other' 'conditions of employment.C. Conclusions with respect to the unfair labor practicesThe Trial Examiner in his Intermediate Report found that theevidence did not sustain the allegations in the complaint that therespondent interfered with, restrained, and coerced its employeeswithin the meaning of Section 7 of the Act, that the discharges ofMrs. Peck, Johnson, Peck, and Thompson were discriminatory withinthe meaning of Section 8 (3) 'of the Act, or that the respondent re-fused to bargain with the Union within the meaning of Section 8+Black Diamond Steamship Corp. v. N. L. R B.,94 F. (2d) 875,879 (C C A.2), cert.denied 304 U. S. 579 enf'gMatter of Black Diamond Steamship Corporation and MarineBeneficial Association, Local 33, 3 N. L.R. B. 84; NL. R B. v Stackpole CarbonCo., 105F. (2d) 167, 176 (C. C. A. 3) cert denied 308 U. S. 605, modifying and denying rehearingMatter of Stackpole Carbon CompanyandUnited Electrical &RadioWorkers of America,Local No502, 6 N. L. R. B. 171. 'CAPITAL BROADCASTING COMPANY,'INC. -161(5) of the Act.We believe that the Trial Examiner erred-and thatan ' examination of 'the facts heretofore set forth leads to contraryconclusions.The respondent's first knowledge of the union affiliations and col-lective bargaining aspirations of its employees came with the presen-tation of the contract on December 4 and we,believe that it is morethan a coincidence that within scarcely a month thereafter the re-sponderit discharged all theunion members in its employ and ceasedallnegotiations 'with 'the Union. 'ire are of the opinion that theactions of the respondent after December 4 show a pattern of unlaw-ful intimidation,coercion,and discrimination which was designed toundermine the, authority of the Union and to render ineffective itsefforts to secure a collective agreement.The questioning of Johnson by Covington at the transmitterhouse on December 4 concerning his union membership and theaccompanying disparaging remarks regarding the loyalty of unionmembers which we have heretofore found that Covington made wereacts in themselves of a coercive nature."-Moreover,we are, of the opinion that the transfer of duties inconnection with the remote pick-ups from the engineers to the,an-nouncers and the promulgation of the'rules with respect to the useof the telephones and the reception of visitors,both applicable onlyto the radio engineers,were designed to discourage the radio en-giueers from continuing their union activity.The respondent didnot contend that any of'these innovations effected economies.Cov-ington testified only that the remote pick-up work was of a nontech-nical nature and that he transferred'it to the announcers to effect areduction. in their work without a reduction in their pay. It issignificant,we" believe,that the respondent effected the transfer ofthiswork at a time when the Union was seeking to bargain withrespect to it.Plainly the engineers were led to believe that to thisextent their self-organization and efforts to bargain collectivelywould be fruitless.We are further of the opinion that the respond-ent invoked the other restrictive rules referred to above in order todiscourage the engineers from continuing their organizational ac-tivities.We find that by the questioning of Johnson,the transferof the remote pick-ups, and the promulgation of the afore-mentionedrules, the respondent has interfered with, restrained,-and coerced itsemployeesin the exercise of the rights guaranteed in Section 7 of theAct.8Matter of Luckenbach Steamship Company,Inc. and Lucl,enbach Gulf Steamship Com-pany, Inc.andMaritimeOfficeEmployees International Longshoremen's and Warehouse-men's Untion,'Local No1-15. 8 N L R. B 1280:Matter of Triples' Screw CompanyandAmalgamated Association of Iron, Steel and Tin WorkersofNorth America,Local No.1583,25 N L R B 1126 162DECISIONSOF NATIONALLABOR RELATIONS BOARDWe do not agree with the Trial Examiner's conclusion that therespondent discharged Mrs. Peck on December, 4 in order to reduceoperating expenses.While it is true that with the business runningat a loss Covington was seeking to -reduce operating expenses, wedo not believe that, as Covington explained,-the rearrangement ofthe office rendered Mrs. Peck's services unnecessary and that her discharge followed solely to effectuate an economy.Since this rear-rangement was itself designed to reduce operating expenses, had beenplanned for some time, and actually took place on December 1, 1940,the resulting economies must have been apparent before December4, yet there is nothing in the record to show that at any time beforeDecember 4, the respondent contemplated that the change wouldalso result in a further reduction of operating expenses by enablingit to dispense with Mrs. Peck's services.On the contrary, it is clearthat the respondent had no such intention for up to the day beforeher discharge, Covington and others had instructed Mrs. Peck innew duties arising as a direct consequence of this rearrangement, andshortly before had assured her that her position was secure..We are of the opinion that the circumstances of Mrs. Peck's dis-charge establish that her services were no longer desired becauseof her husband's union membership. Immediately after the presen-tation of the contract. Covington called her to his office, though shewas not his regular stenographer and had never taken letters of thisnature before, and dictated to her the letters suggesting the pos-sibility of her husband's replacement.Later the same afternoon, hedischarged her.From all the evidence we are ,convinced that reduc-tion of operating expenses was only a pretext, and that by -Mrs.Peck's discharge, coming as it did immediately following the presen-tation of the union demands and coupled with the suggestion thather husband might be replaced, Covington sought to coerce andintimidate Peck and the other union members and thus discouragethem in further resorting to the Union.To discharge Mrs. Peckunder such circumstances was a singularly effective means of dis-couraging union activity for by, such action the respondent showedto both Peck and the other radio engineers that its hostility to theUnion extended even to the families of union members?We find that the respondent by discharging Mrs. Peck discrimi-nated in regard to her hire and tenure of employment therebydiscouraging membership in a labor organization and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.9Matter of Memphis Furniture Manufacturing CompanyandFurniture sWorkers LocalUnison No 11111, United Brotherhood of Carpenters and Joiners of America,3 N. L. It. B. 26,enf'dMemphis Manufacturing Co v N L R B,96 F. (2d) 1018(C C A. 6),cert. denied,305 U S 627. CAPITAL BROADCASTING COMPANY, INC.163The Trial Examiner found that Covington was not motivated bya desire to interfere with the union activities of its employees inpresenting the above-mentioned pay slips and that the discharges ofJohnson and Peck, which followed, were for failure to sign thesepay slips and thus conform with a legitimate rule of the respondent.We-are-of -the opinion;however,-that even assuming that Covingtonwas not motivated by a desire to interfere with the Union in pre-senting these pay slips, he did not discharge Johnson and Peck solelyfor failure to conform with a rule.Both discharges came at a timewhen the parties were negotiating for a contract which was viewedunfavorably by the respondent, and at a time when the respondentknew that Johnson and Peck had been advised by the Union notto sign the second part of these slips for fear of prejudicing theirrights.AlthoughavisitfromtheWage andHour Divisionprompted Covington to keep wage and hour records for his em-ployees, there is no showing that he had consulted the Wage andHour Division as to the form in which such records should be kept.Under ordinarycircumstances,we doubt that Covington would haveconsidered a refusal to sign the second part of the slips of suchgreat importance as to cause the summary discharge of two compe-tent employees.However, the Union was seeking a wage increaseand bargaining negotiations were still pending as to whether suchincreaseshould be retroactive to December 4.The respondent's in-sistencethat the engineers sign a slip acknowledging that they hadbeen paid all wages to date had the appearance of precluding furtherbargaining on this issue and placed Peck and Johnson in the posi-tion where to hold their jobs they must yield individually on anissuewhich was at the time the subject of collective bargainingbetween the respondent and the Union.When it is considered thatCovington's immediate reaction to the presentation of the contractwas to dictate letters indicating his intention to replace the engineers,that he followed this with the discharge of Mrs. Peck, the question-ing of Johnson, the transfer of the remote pick-ups, and the enact-ment of restricting rules applicable only to engineers, it seems clearto us that the refusals of Johnson and Peck to sign the' pay slipspresented were not the real reasons for their respective discharges.We are convinced that the respondent used such refusals as a pre-text for the discharges and that its real motive was to strike a.tellingblow at the authority of the Union.We find that the respondentdischarged H. R. Johnson and Harold Peck because of their mem-bership in the Union and has thereby interfered with, restrained,and coerced its employees in the exercise of rights guaranteed bySection7 of the Act.440135-42-Vol. 30-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that Thompson was discharged formisconduct and not because of his union activity.We do not be-lieve, however, that Thompson's misconduct was the motivating causefor his discharge.Thompson had been employed as chief engineerand was considered competent in his work. At the time of hisdispute with Ducote he was still chief engineer and his concernabout Ducote's inexperience and his resentment at Ducote's refusal toobey orders finds explanation in his desire faithfully 'to perform hisduties.That this concern was justified is abundantly supported bythe fact that on Sunday morning, January 7, Ducote was unable toget the station on the air and that Covington found it necessary tocall in Thompson to assist.As we have found above Covington was in the midst of bargainingnegotiations with the Union which was deniandnng a contract whichhe viewed unfavorably.Thompson was a union leader who hadactively participated in all negotiations theretoforehad.We arewas told him by an inexperienced nonunion employee, and his hasteto discharge, without explanation, a competent engineer employedsince the station opened, can only be explained by his hostilitytoward . Thompson as a leader of the Union.We find that the respondent discharged John Albert Thompson be-cause of his membership in the Union and has thereby interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act.The Trial Examiner found that the respondent did not refuseto bargain collectively on and after December 4, 1939.No real at-tenmpt was made to bargain on December 4 but we are convinced froman examination of the entire' record, that the conduct of Covingtonat the December 11 and January 3, 6, and 12 meetings shows a refusalon the part of the respondent to bargain in good faith on those datesand thereafter.The Trial Examiner found that inasmuch as Cov-ington met several times with the Union and discussed the proposedcontract in detail, lie had bargained in good faith and that nego-tiations ceased after January 12 because the respondent no longeremployed union members.This conclusion overlooks Covungton'sattitude at the collective. bargaining meetings, as well as the respond-ent's conduct since December 4.Throughout these bargaining con-ferences Covington, while engaging in discussions of the variousparts of the agreement, did not agree to any portion of the agree-ment and refused to offer any counter-proposals of his own althoughasked to do so by the Union. Thus, while not agreeing to the pro-posals of the Union, Covington at the same time avoided any affirma-tive indication of possible terms to which he might be willing to agree. CAPITAL BROADCASTING COMPANY, INC.165This is a technique not calculated to make productive negotiationspossible, and when the other activities of the respondent are con-sidered it is clear that it was not the purpose of Covington thatthese conferences should end in successful collective bargaining.While he continued attendance at the bargaining meetings, Covingtonwas evidencing his true attitude toward the Union by various anti-union acts including the transfer of work covered by the contractand the imposition'of restrictive rules applicable only to the engi-neers.These changes, inaugurated as they were without consultingthe Union, are in themselves destructive of the principles of col-lective bargaining for their effect was to "undercut" the author-ity of the Union with respect to subjects of negotiation and thusdiscredit it as a bargaining representative and destroy its power-to bargain.10The respondent was not content, however, with merelyundermining the authority of the Union but sought more effectivelyto evade its bargaining duties by the discriminatory discharges ofall the union members.The respondent's intention in this connectionis;clearly shown by the immediate withdrawal of Covington-from thecollective bargaining meetings following the discharges althoughthe Union insisted that the reinstatement of the discharged employeeshad then become the primary subject of bargaining. Such conducton the part of an employer is in itself a direct refusal to bargain.'1We are satisfied from a consideration of all the evidence that therespondent was deliberately pursuing a policy designed to evadeitsduty to bargain and that it continued meeting with the Unionfor the purpose of giving the appearance of obedience to the Actwithout, as the Act requires, attempting in good faith to bargaincollectively with the Union.12We find that the respondent on December 11 and at all times there-after has refused to bargain collectively with the Union as the ex-clusive representative of the employees in the appropriate unit andthat by such refusal it has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.10Matter of Williams Coal CompanyandUnited MineWorkers ofAmerica, District No.E3, 11 N. L. R. B. 579, 644;N. L R. B. v. RemingtonRand, Inc,94 F. (2d) 862, 870(C. C. A 2),cert den.304 U. S 576, enf'gMatter ofRemington Rand,IncandRemingtonRand JointProtectiveBoard of the District Council Office EquipmentWorkers,2 N L. R. B-626."Matter of Chicago ApparatusCompanyandFederationof Architects,Engineers, Chem-istsand Technic'ans,Local107,12 N.L. R. B 1002, enf'd N L R. Bv Chicaq'o ApparatusCo, December 13, 1940 (C. C. A. 7) ;Matterof Riverside Manufacturing CompanyandAmalgamated ClothingWorkersof America,20 N L R B 39-1' Matter of Globe CottonMillsandTextileWorkers Organs-tngCommittee,6 N L. R. B461, enf'd as mod.Globe Cotton MillsvN L R B,103 F. (2d) 91 (C C. A 5);Matterof Atlas Mills IncandTextileHouseWorkers Union No 2283,United Textile Workers of-America,3 N. L R B 10. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Actand to restore as nearly as possible the conditions which existed priorto the commission of the unfair labor practices.Since Mrs. Peck, Johnson, Peck, and Thompson were all dischargedbecause of the respondent's unfair labor practices, we shall, in accord-ance with our usual custom, order the, respondent to offer each ofthem reinstatement without prejudice to his seniority and other rightsand privileges.Further to effectuate the policies of the Act wewould normally order reinstatement with back pay from the datesof the respective discharges to the time of the respondent's offer ofreinstatement.In view of the Trial Examiner's recommendations inthe cases of Mrs. Peck, Johnson, and Peck, the respondent could nothave been expected to reinstate such employees after it had receivedthe Intermediate Report. It should not, therefore, be required to.pay them back pay from that time until the issuance of this De-cision.13Accordingly we shall order that Mrs. Peck, Johnson, andPeck receive sums equal to the wages they would normally have earnedfrom the dates of their respective discharges until the date of thereceipt of the Intermediate Report by the respondent, and from thedate of this Decision and Order until the offers of reinstatement lessnet earnings 14 during these periods.With respect to Thompson, theTrial Examiner found that the respondent offered him reinstatement'aMatter of Kentucky Firebrick CompanyandUnited Brick and Clay Workers of Amer-ica,Local No. 510, 3 NL R B 455, enf'dN. L. R B v. Kentucky Firebrick Co.,99 F,(2d) 89 (C. C. A. 6) ;Matter of Kuehne Manufacturing CompanyandLocal No. 7191,United Brotherhood of Carpenters and Joiners of America, 7N. L. R B. 304."By net earnings" is meant earnings, less expenses, such as for transportation, room,and board incurred by an employee in connection with obtaining work elsewhere than withthe respondent, Rhich would not have been incurred but for his unlawful discharge andthe consequent necessity of seeking employment elsewhere.SeeMatter of Crosset LumberCompanyandUnited Brotherhood of Carpenters and Joiners of America, Lumber and Saw-millWorkers Union, Local $590, 8N. L: B B. 440. Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be considered'as earnings.SeeRepublic Steel Corporation v ,N. L. R. B.,decided by UnitedStates-Supreme Court, November 12, 1940. CAPITAL BROADCASTING COMPANY, INC.167provided "that he would conduct himself properly with" Ducote andthat the offer of reinstatement was not conditioned upon the with-drawal of the charges herein by the Union.We agree with the TrialExaminer and are of the opinion that Covington was within hisTights in -requesting that Thompson conduct himself properly withDucote.Thompson, however, refused to return to work unless John-son and Peck were also reinstated.We have refused to award backpay to an employee who voluntarily refuses to return to work, evenif in protest against an employer's unfair labor practices.15 In such-cases we have awarded back pay only from the date of the dischargeuntil the offer of reinstatement.We shall so provide in the case ofThompson.In order to remedy the respondent's illegal refusal to bargain, wewill order the respondent to bargain collectively with the Union.CONCLUSIONS OF LAW1.InternationalBrotherhood of ElectricalWorkers, Local 443,affiliated with the A. F. of L., is a labor organization within themeaning of Section 2 (5) of the Act.2.The radio engineers employed by the respondent at radio stationWCOV, Montgomery, Alabama, have at all times material hereinconstituted and they now constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.3. International Brotherhood of ElectricalWorkers, Local 443,affiliatedwith the A. F. of L., was on November 18, 1939, and atall times material herein has been the exclusive representative ofall employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act. '4.By refusing on or about December 11, 1939, and at all timesthereafter to bargain collectively with International Brotherhood,ofElectricalWorkers, Local 443, affiliated with the A. F. of L., asthe exclusive representative of its employees in the appropriate unit,the respondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of Lucille Peck, H. R. Johnson, Harold Peck, and John Albert'Thompson and thereby discouraging membership in InternationalBrotherhood of ElectricalWorkers, Local 443, affiliated with theA. F. of L., the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.'Matter of Hemp t Company of Illinois, a corporationandFederal Labor Union, LocalNo21284,Macomb,Illinois, 9N.L. R B 449. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By interfering with,, restraining, and coercing its employees in_the exercise of the rights guaranteed in Section 7 of the Act, the-respondent has engaged in and is engaging in unfair labor practices,-within the meaning of Section 8 (1) of the Act.7.-The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the-respondent, Capital Broadcasting Company, Inc., Montgomery, Ala-bama, and its officers, agents, successors, and assigns shall:1.Cease and desist from : ,(a)Refusing 'to bargain collectively with International Brother--hood of Electrical Workers, Local 443, affiliated with the A. F. of L.,.as the exclusive representative of its radio engineers;(b)Discouraging membership in International Brotherhood of-ElectricalWorkers, Local 443, affiliated with the A. F. of L., or inany other labor organization of its employees by discriminating inregard to the hire or tenure of employment or any term or conditionof employment;(c)In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to fo_m, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.'2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Upon request bargain collectively with International Broth-erhood of ElectricalWorkers, Local 443, affiliated with the A. F.of L., as the exclusive bargaining representative of the employeesin the unit found appropriate ;(b)Offer to Lucille Peck, H. R. Johnson, Harold Peck, and JohnAlbert Thompson, immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to theirseniority and other rights and privileges;(c)Make whole Lucille Peck, H. R. Johnson, and Harold Peckfor any losses of pay they have suffered by reason of their re-spective discharges by the payment to each of them of a sum of, moneyequal to that which each would normally have earned as wagesduring the periods from the date of his discharge to the date of CAPITAL BROADCASTING COMPANY, INC.169the receipt of the Intermediate Report by the respondent,and fromthe date of this Order to the time of such offer of reinstatement,less his net earnings,if any,during such period;(d)Make wholeJohn AlbertThompson for any loss of pay hehas suffered by reason of the respondent's discriminatory dischargeby payment to him of a suiii of money equal to that whichhe wouldnormally have earned aswages fromthe date of his discharge untilJanuary 8,1940, the dateon which herefused the respondent's offerof reinstatement, less net earnings during that period;(e)Post immediatelyin conspicuous places throughout its studio,offices, and transmitter house, and maintain for a period of at leastsixty(60) consecutive days from the date of posting, notices to itsemployeesstating : (1) that the respondent will not engage in theconduct fromwhich it isordered to cease and desist in paragraph1 (a), (b), and(c) of this Order;(2) that the respondent will takethe miffirmative action set forth in paragraph 2 (a), (b), (c),and (d)of this Order;and (3)that the respondent's employees are freeto become or remain members of International Brotherhood of Elec-tricalWorkers, Local 443, affiliatedwith the A.F. of L.,and thatthe' respondent will not discriminate against any employees becauseof membership or activity in said organization;(f)Notify the Regional Director for the Fifteenth Region inwritingwithin ten(10)days from the date of this Order whatsteps the respondenthas takento comply therewith.CHAIRMAN HARRY A. MTLLTS took no part in the consideration ofthe above Decision and Order.